Citation Nr: 1329932	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  09-46 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic hypertension.

2.  Entitlement to service connection for a chronic periodontal disorder to include a gum disorder.

3.  Entitlement to service connection for cold injury residuals of the bilateral upper extremities.

4.  Entitlement to service connection for cold injury residuals of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	David C. Cory, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1963 to June 1966.  He also had additional duty with the Massachusetts Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and April 2010 rating decisions of the VA Regional Office (RO) in St. Petersburg, Florida.  

In September 2011, the Veteran testified at a hearing conducted before a Veterans Law Judge (VLJ) who has since left the Board.  A transcript of the hearing is of record. 

The issues of service connection for chronic hypertension and a chronic periodontal disorder were remanded by the Board in February 2012.  The Board's remand also included the issue of service connection for a chronic nasal disorder.  In an October 2012 rating decision, the Appeals Management Center (AMC) granted service connection for allergic rhinitis.  As the Veteran has not expressed disagreement as to the disability rating and/or effective date assigned, the Board concludes that that issue is no longer before it.  

In February 2012, the Board also dismissed the Veteran's appeal of the issue of service connection for a chronic heart disorder as the Veteran withdrew that claim in a November 2009 written statement.  However, the Board noted in February 2012 that the Veteran advanced an informal application at his hearing to reopen his claim of entitlement to service connection for a chronic heart disorder and referred that issue to the RO for appropriate action.  It does not appear that that claim has been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The Board also noted in February 2012 that the Veteran had been denied service connection for cold injury residuals of the bilateral upper and lower extremities in an April 2010 rating decision, but that a substantive appeal has not been filed and therefore, those issues were not before it.  However, a review of the Board's Veterans Appeals Control and Locator System (VACOLS) shows that a substantive appeal was received by the RO in January 2012.  Additionally, a February 2012 RO response to a congressional inquiry included in the Veteran's virtual claims file confirms that a substantive appeal had been received.  As such, the Board concludes that those issues are before it.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  As noted in the Introduction, the Veteran testified before a VLJ in September 2011 who has since left the Board.  A letter was sent to the Veteran in April 2013 notifying him that the VLJ who held the prior hearing was no longer with the Board.  The letter apprised the Veteran of the option to have a new hearing, as the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  Indeed, a basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2012).  
In a reply received by the Board in April 2013, the Veteran indicated that he did wish to appear at a hearing at VA's Central Office in Washington, DC.  A hearing was scheduled for August 2013.  However, in July 2013, the Veteran submitted a request to change the hearing to a local hearing held at the RO.  It is unclear whether he desires an in-person (i.e. a Travel Board) hearing at the RO or a videoconference hearing.  Regardless, as both types of hearings require that the case be remanded to the RO, the Board concludes that a remand of the present appeal is therefore necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to clarify whether he desires a videoconference hearing or a Travel Board hearing before a VLJ at the RO.

2.  Then, schedule the Veteran for his requested videoconference or Travel Board hearing before a VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




